PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of						:
Hamud, Garry				           			:
Application No. 15/796,792				            :        DECISION ON PETITION
Filed: October 28, 2017					:
Attorney Docket No. 324_005US1
	


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 25, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
January 28, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed 
October 28, 2019, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on January 29, 2020. A Notice of Abandonment was on February 10, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form for the issue fee payment of $500.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET